NO. 12-13-00140-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

STEVEN WAYNE METCALF,                                       §   APPEAL FROM THE 173RD
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   HENDERSON COUNTY, TEXAS



                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant has filed a motion to dismiss this appeal. The motion is signed by Appellant’s
counsel, who has attached a signed letter from Appellant confirming that he no longer wishes to
pursue the appeal. No decision has been delivered in this appeal. Accordingly, Appellant’s
motion to dismiss is granted, and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered September 4, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         SEPTEMBER 4, 2013


                                          NO. 12-13-00140-CR


                                   STEVEN WAYNE METCALF,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                 Appeal from the 173rd District Court
                        of Henderson County, Texas (Tr.Ct.No. B-19,494)

                       THIS CAUSE came on to be heard on the motion of the Appellant to
dismiss the appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED
and DECREED by this Court that the motion be granted and the appeal be dismissed, and that
this decision be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.